Citation Nr: 0421715	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-14 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 
10 percent for tinnitus.

3.  Entitlement to an effective date prior to August 25, 
1998, for the grants of service connection for bilateral 
hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for bilateral 
hearing loss and assigned a non-compensable rating effective 
August 25, 1998.  The RO also granted service connection for 
tinnitus and assigned a 10 percent rating effective August 
25, 1998.  The veteran perfected an appeal of the assigned 
ratings and the effective date awarded for the grants of 
service connection.

The Board notes that in his notice of disagreement the 
veteran expressed disagreement with "the date of retroactive 
compensation."  Apparently because compensation was payable 
only for the tinnitus, the RO interpreted his notice of 
disagreement as pertaining to the effective date assigned for 
the grant of service connection for tinnitus.  In the August 
2002 statement of the case the RO described the relevant 
issue as being entitlement to an effective date prior to 
August 25, 1998, for the grant of service connection for 
tinnitus.  In the notice of disagreement, however, the 
veteran argued that because a hearing loss was shown on 
separation from service, he is entitled to an effective date 
with his separation from service.  The contentions raised in 
his September 2002 substantive appeal also pertain to his 
entitlement to compensation for hearing loss effective with 
his separation from service.  

By applying a liberal interpretation to the veteran's 
pleadings, the Board finds that he has appealed the effective 
date assigned for the grants of service connection for 
hearing loss and tinnitus.  See Moody v. Principi, 360 F.3d 
1306, 1310 (Fed. Cir. 2004), citing Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) ("Roberson requires . . . 
that the VA give a sympathetic reading to the veteran's 
filings by 'determin[ing] all potential claims raised by the 
evidence, applying all relevant laws and regulations.'").  
The Board further finds that because the evidence, laws and 
regulations, and analysis are the same in determining the 
appropriate effective date for both disabilities, and because 
the issue is being decided as a matter of law, the Board can 
address the issue as described without prejudice to the 
veteran.  See Buckley v. West, 12 Vet. App. 76, 81 (1998) 
(the Board has jurisdiction over all issues that are 
"appropriately identified from the radix of the NOD."); see 
also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (prejudice is 
not shown if the claimant has been given adequate notice of 
the need to submit evidence or argument on the question being 
considered and an opportunity to submit such evidence and 
argument).  


FINDINGS OF FACT

1.  The average puretone threshold in the left ear is 
26 decibels, with speech discrimination ability of 
96 percent, and the average puretone threshold in the right 
ear is 31 decibels, with speech discrimination ability of 
98 percent.

2.  The veteran experiences recurrent tinnitus.

3.  The veteran initially claimed entitlement to service 
connection for hearing loss and tinnitus on August 25, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85, Diagnostic 
Code 6100 (2003).

2.  Entitlement to a disability rating in excess of 
10 percent for tinnitus is not shown as a matter of law.  
38 U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. §§ 4.87, 
Diagnostic Code 6260, 19.5 (2003).

3.  Entitlement to an effective date prior to August 25, 
1998, for the grants of service connection for bilateral 
hearing loss and tinnitus is not shown as a matter of law.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to compensation for 
hearing loss and tinnitus effective with his separation from 
service in July 1970, because a hearing loss was shown when 
examined for separation.  His representative contends that he 
is entitled to separate 10 percent ratings for tinnitus 
because he has tinnitus in both ears.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

The provisions of the VCAA are potentially applicable to all 
claims filed on or after the date of enactment (November 9, 
2000), or filed before the date of enactment and pending 
before VA on that date.  See VAOPGCPREC 7-03.  The veteran's 
claim for service connection for hearing loss and tinnitus 
was pending before the RO in November 2000.  The provisions 
of the VCAA are, therefore, potentially applicable to the 
instant appeal.  

VA's General Counsel has held, however, that if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-03.  Precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 
38 C.F.R. § 19.5 (2003).

In the instant appeal the RO notified the veteran of the 
evidence required to substantiate his claim for service 
connection for hearing loss and tinnitus in September 2001.  
The RO also informed him of the information and evidence that 
he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The RO instructed him to identify any evidence that 
was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.  As an alternative, 
he could obtain the evidence and submit it to the RO.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  

In the October 2001 rating decision here on appeal, the RO 
granted service connection for bilateral hearing loss and 
tinnitus, effective August 25, 1998; assigned a non-
compensable rating for bilateral hearing loss; and assigned a 
10 percent rating for tinnitus.  The veteran then submitted a 
notice of disagreement with the assigned ratings and the 
effective date awarded for the grant of service connection.  
Because the veteran raised the issues of entitlement to 
higher ratings and an earlier effective date in the context 
of his appeal of the initial rating decision, the Board finds 
that the provisions of the VCAA are not applicable to the 
instant appeal.

Regarding the claim for separate ratings for bilateral 
tinnitus, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  The issue of entitlement to separate 
10 percent ratings for bilateral tinnitus is dependent on 
interpretation of the regulation pertaining to the evaluation 
of tinnitus.  VA's General Counsel has also determined that 
VA is not required to inform the claimant of the evidence 
needed to establish entitlement to separate 10 percent 
ratings for tinnitus because such entitlement is barred by 
regulation.  See VAOPGCPREC 2-04.  VA has no further duty, 
therefore, to notify the veteran of the evidence needed to 
substantiate his appeal of the assigned rating.

Assuming, for the sake of argument, that the VCAA is 
applicable to the veteran's appeal, the Board finds that in 
the September 2001 notice the RO informed him of the relative 
responsibilities of the veteran and VA in developing any 
evidence relevant to his claim.  In addition, he and his 
representative were provided with a copy of the appealed 
rating decision and a statement of the case.  In those 
documents the RO informed them of the specific rating 
criteria pertaining to the evaluation of hearing loss and 
tinnitus and the law and regulations governing the 
establishment of effective dates, as well as the reasons for 
determining that the criteria for higher ratings and an 
earlier effective date were not met.  In these documents the 
RO also informed them of the cumulative evidence previously 
provided to VA or obtained by VA on the veteran's behalf, and 
any evidence identified by the veteran that the RO was unable 
to obtain.  The Board finds that in all of these documents 
the RO informed the veteran of the evidence needed to 
establish entitlement to higher ratings and an earlier 
effective date, the evidence that he was responsible for 
submitting, and the evidence that VA would obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Remand of the case for additional notice to the 
veteran is not, therefore, required.

The RO has obtained the veteran's VA treatment records and 
provided him VA medical and audiology examinations in 
November 1998 and September 2001.  The Board notes in this 
regard that the veteran's representative has asked that the 
case be remanded to the RO in order to provide the veteran an 
additional audiology examination.  The Board is not required 
to remand a case solely for the purpose of obtaining a more 
recent examination, in the absence of an indication that the 
veteran's disability has increased in severity since the last 
examination.  See VAOPGCPREC 11-95.  The veteran has not 
indicated that his hearing loss has increased in severity 
since the September 2001 examination.  The Board finds, 
therefore, that remand of the case to obtain a more recent 
examination is not warranted.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's appeal 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his appeal.  See 
38 U.S.C.A. § 5103A (West 2002); see also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2003).

Compensable Rating for Bilateral Hearing Loss

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Evaluations of bilateral defective hearing range from non-
compensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from level I for 
essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 6100 
(2003).  Disability ratings for hearing loss are derived from 
a mechanical application of the rating schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

Subsequent to the veteran's claim for service connection in 
August 1998, the regulations pertaining to the evaluation of 
hearing loss were revised effective June 10, 1999.  Schedule 
for Rating Disabilities; Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. 
§ 4.85-4.87 (2003)).  The Board notes, however, that in 
comparing the rating criteria for evaluating hearing loss in 
the old and revised regulations, no material change in the 
rating criteria is shown.  The Board finds, therefore, that 
it can consider either version of the regulations without 
prejudice to the veteran.

The medical evidence shows that the veteran underwent VA 
audiometric examinations in August 1998, November 1998, 
August 1999, and September 2001.  That testing revealed an 
average puretone threshold at the relevant frequencies in the 
right ear that ranged from 29 to 31 decibels, and word 
recognition scores that ranged from 98 to 100 percent.  The 
average puretone decibel threshold in the left ear ranged 
from 22 to 26 decibels, with word recognition scores that 
ranged from 96 to 100 percent.

A non-compensable rating is assigned for bilateral defective 
hearing where the puretone threshold average in one ear is 
31 decibels, with speech recognition ability of 98 percent 
correct, (level I), and, in the other ear, the puretone 
threshold average is 26 decibels, with speech recognition 
ability of 96 percent correct, (level I).  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2003).  By applying the rating 
schedule to the numeric designations resulting from the 
audiometric testing, the Board finds that the criteria for a 
compensable disability rating are not met.  Lendenman, 3 Vet. 
App. at 345.  For that reason the Board has determined that 
the preponderance of the evidence is against the appeal to 
establish entitlement to a compensable disability rating for 
bilateral hearing loss.

Increased Rating for Tinnitus

The medical evidence shows that the veteran suffers from 
bilateral tinnitus, which has been found to be related to his 
military service.  In the October 2001 rating decision here 
on appeal the RO granted service connection for tinnitus, and 
assigned a 10 percent rating for the disorder pursuant to 
38 C.F.R. § 4.87, Diagnostic Code 6260.  The 10 percent 
rating that has been assigned is the maximum schedular rating 
available for tinnitus.

The veteran's representative contends that Diagnostic Code 
6260 provides for separate 10 percent ratings for bilateral 
tinnitus, and that any ambiguity in the regulation must be 
interpreted in the veteran's favor by awarding separate 
ratings.  Diagnostic Code 6260 was revised effective in June 
2003, however, to specify that only a single 10 evaluation is 
to be assigned for tinnitus, whether the sound is perceived 
as being in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Note 2 (2003).  Because the 
veteran's claim was filed prior to the change in the 
regulation, the Board must also consider whether he was 
entitled to separate ratings prior to the change in the 
regulation.  See Smith (Ellis) v. Principi, 17 Vet. App. 168 
(2003) (although the change to the regulation prohibits the 
assignment of separate ratings for tinnitus effective in June 
2003, the Board must analyze the applicability of separate 
ratings prior to June 2003).

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes).  The veteran's representative relies on 
this canon of construction for his proposition that the 
regulation must be interpreted to allow two separate and 
distinct ratings for bilateral tinnitus.

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  The Supreme 
Court also held in Brown, however, that "[a]mbiguity is a 
creature not of definitional possibilities but of statutory 
context. . . " Brown, 513 U.S. at 118 (citations omitted).  
By reading the rating criteria for Diagnostic Code 6260 in 
the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  The diagnostic code does not distinguish between 
tinnitus that is perceived in one ear, both ears, or within 
the head.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the regulation that the 
omission of that language from Diagnostic Code 6260 was 
intentional.  

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-03.  
As previously stated, precedential opinions of VA's General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002); Splane, 216 F.3d at 1058; 38 C.F.R. § 19.5 
(2003).  For these reasons the Board finds that the arguments 
of the veteran's representative are without merit, and the 
veteran's appeal to establish entitlement to a disability 
rating in excess of 10 percent for tinnitus is denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit).  

Effective Date for the Grants of Service Connection

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (2003).

The veteran contends that he is entitled to compensation 
benefits effective with his separation from service in July 
1970 because the examination on separation from service 
revealed a hearing loss.  A review of the documents in the 
claims file reveals, however, that he did not submit any 
claim for VA compensation benefits, either formal or 
informal, prior to August 25, 1998.  Furthermore, the veteran 
denied having previously filed a claim for VA benefits on his 
application for compensation filed in August 1998.  Because 
he did not claim entitlement to benefits within one year of 
his separation from service, he is not entitled to an 
effective date in July 1970 for the grants of service 
connection for hearing loss and tinnitus.  38 C.F.R. 
§ 3.400(b)(2) (2003).  The Board cannot grant an earlier 
effective date in the absence of statutory authority, which 
requires the filing of a claim.  Shields v. Brown, 8 Vet. 
App. 346, 349 (1995).  The Board finds, therefore, that 
entitlement to an effective date prior to August 25, 1998, 
for the grants of service connection for hearing loss and 
tinnitus is not shown as a matter of law.  Sabonis, 6 Vet. 
App. at 430.




ORDER

The appeal to establish entitlement to a compensable 
disability rating for bilateral hearing loss is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for tinnitus is denied.

The appeal to establish entitlement to an effective date 
prior to August 25, 1998, for the grants of service 
connection for bilateral hearing loss and tinnitus is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



